DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	Claim Objections
	Applicant’s claim amendments dated May 3, 2022 have successfully addressed all of the concerns raised in the previous claim objections. As such, those objections are now withdrawn.

II.	Claim Rejections under 35 U.S.C. § 112
	Applicant’s claim amendments dated May 3, 2022 have successfully addressed all of the concerns raised in the previous claim rejections under 35 U.S.C. § 112. As such, those rejections are now withdrawn.

III.	Claim Rejections under 35 U.S.C. § 103
	Applicant’s arguments dated May 3, 2022 concerning the previous obviousness rejections under 35 U.S.C. § 103 have been fully considered but are not persuasive. Applicant has amended the independent claims to require that a timing of the neurostimulation (subjected to the second subject) is adaptively controlled and altered dependent on the determined brain wave electrical activity patterns of the second subject. Applicant argues that this is not present in the prior art references applied in the previous rejections. The Examiner respectfully disagrees. This limitation is found in at least two different portions of the prior rejections, either of which is sufficient to address the limitations even as currently amended. First, on pages 11-12 of the previous Office Action, in the proposed modification of DeCharms in view of the Einav reference, it was explained why it would be obvious to apply the stimulation to the second subject only after detecting a readiness for training (or readiness for the task/skill in question) in that second subject. This meets the newly amended limitation since it requires altering a timing of the stimulus based on the sensed brain wave electrical activity patterns of the second subject. Additionally (or alternatively), on page 13 of the previous Office Action, in the rejections of claims 6-7 and 17-19, portions of DeCharms were cited that teach altering the stimulation based on the sensed brain wave electrical activity patterns of the second subject. 
	Concerning claim 11, Applicant argues that a “desired level of consciousness” is different than a readiness state for learning a skill, which Applicant alleges is not a goal or result taught by any of the references. The Examiner respectfully disagrees; at the very minimum, the Einav reference clearly teaches the goal/result of a readiness state for learning a skill, as explained in the rejections of the independent claims. 
Accordingly, the previous rejections are largely maintained (albeit updated to incorporate the teachings previously relied on for claims 6-7 and 17-19 to be cited for the independent claims as currently amended).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-8, 11-12, 14-20, 23-26 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0066838 A1 to DeCharms (hereinafter “DeCharms”) in view of US 2009/0221928 A1 to Einav et al. (hereinafter “Einav”).
	Regarding Claims 1, 14, 20, 24, and 29-31, DeCharms teaches:
A method of facilitating a process of learning a skill (see, e.g., Para. [0058]: “… achieve activation during training of one or more regions of interest … during a process of training … to be used by the second subject in performing training trials … in performing training trials for the activation of a brain region of interest in the second subject”), comprising: 
determining brain wave electrical activity patterns of a first subject skilled in the skill, while engaged in a physical activity involving the skill (see, e.g., Para. [0058]: “calculating activation metrics for activity measured for one or more regions of interest in a first subject; logic for comparing a set of calculated activation metrics and selecting a subset of the activation metrics having a superior activation of the one or more regions of interest in that first subject … e) one or more activity metrics computed from the measured activity in the first subject, f) a spatial pattern computed from the measured activity in the first subject, g) a location of a region of interest computed from the measured activity of the first subject …”; also see Para. [0282]-[0289] (measurements of the brain can be taken with, e.g., EEG; additionally, see e.g. Paras. [0507], [0676] and [0680] (variety of skill learning can be enhanced, including muscular coordination physical skills such as playing a musical instrument or sports or performance related applications)) ; 
processing the brain wave electrical activity patterns of the first subject with at least one microprocessor (see, e.g., Para. [0058]: “computer executable logic … the software comprising: logic for calculating activation metrics for activity measured for one or more regions of interest in a first subject; logic for comparing a set of calculated activation metrics and selecting a subset of the activation metrics having a superior activation of the one or more regions of interest in that first subject … e) one or more activity metrics computed from the measured activity in the first subject, f) a spatial pattern computed from the measured activity in the first subject, g) a location of a region of interest computed from the measured activity of the first subject …”); and 
subjecting a second subject, while learning to perform the physical activity involving the skill, to a neurostimulation having at least one stimulus selectively dependent on the processed brain wave electrical activity patterns of the first subject (see, e.g., Para. [0058]: “what next stimulus to communicate to the second subject, b) what next behavior to instruct the second subject to perform, c) when the second subject is to be exposed to a next stimulus, d) when the second subject is to perform a next behavior, e) one or more activity metrics computed from the measured activity in the first subject, f) a spatial pattern computed from the measured activity in the first subject, g) a location of a region of interest computed from the measured activity of the first subject, h) performance targets that the second subject is to achieve computed from the measured activity in the first subject, i) a performance measure the second subject's success computed from the measured activity in the first subject; … In another variation, the information communicated to the second subject is a set of instructions and/or stimuli to be used by the second subject in performing training trials. In another variation, the information communicated to the second subject is a set of instructions and/or stimuli to be used by the second subject in performing training trials for the activation of a brain region of interest in the second subject.”; additionally, see e.g. Paras. [0507], [0676] and [0680] (variety of skill learning can be enhanced, including muscular coordination physical skills such as playing a musical instrument or sports or performance related applications));
determining brain wave electrical activity patterns of the second subject (see e.g. Paras. [0286]-[0287] (continuous collection of data), [0310] (collected brain data prior to stimulus used to select stimuli),  Para. [0363]-[0364] (stimuli is tailored to the particular subject and can be based off measured data taken after a stimulus was applied) and [0367]-[0369] (explaining how stimuli are chosen based off measured data prior to and during stimulation));
adaptively controlling said neurostimulation to which the second subject is subjected, dependent on the determined brain wave electrical activity patterns of the second subject, to alter a timing of said neurostimulation to synchronize the processed brain wave electrical activity patterns of the first subject while engaged in an activity involving the skill with the determined brain wave electrical activity patterns of the second subject (see the portions of Para. [0058] discussed above; also see e.g. “guiding brain activity training” in Para. [0029]; also see e.g. Paras. [0286]-[0287] (continuous collection of data), [0310] (collected brain data prior to stimulus used to select stimuli),  Para. [0363]-[0364] (stimuli is tailored to the particular subject and can be based off measured data taken after a stimulus was applied) and [0367]-[0369] (explaining how stimuli are chosen based off measured data prior to and during stimulation). DeCharms’ disclosure of modifying activity in regions of interest of the brain to be more similar to those found from a first subject performing a given activity amounts to brainwave entrainment/synchronization since it is modifying the brainwaves to be more similar to the monitored brainwaves of the first subject; furthermore, attention is directed to the modification in view of Einav below, in which the step of inducing the BP or CNV in the second subject is considered to “synchronize” the first and seconds subjects since it is causing the BP or CNV to be present at the appropriate time prior to the skill/task in both subjects)
DeCharms fails to specifically teach that the first subject’s pattern is collected while preparing for being engaged in a skill, and that the pattern is processed for determining a “readiness for training in the skill” (which can be at least one Bereitschaftspotential (“BP”) (also known as a readiness potential or pre-motor potential) or a Contingent Negative Variation (“CNV”)) of the first subject, and that the stimulus is adapted to induce the readiness (e.g. a BP or CNV) in the second subject. Another reference, Einav, teaches a similar invention for assisting with motor training in which brainwaves are analyzed to determine readiness for the task prior to stimulation, including via detecting a BP or CNV (see Paras. [0031]-[0032], [0119], [0249], [0258], [0271], [0302]-[0304], [0389], and claim 18). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify DeCharms to measure readiness of the first and/or second subject based on brainwave analysis (i.e. measuring a BP or CNV) and to control stimulation based on detecting readiness, as taught by Einav, because doing so would advantageously allow the stimulation to be more optimally timed for when the subject is ready for the task/skill. Furthermore, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify DeCharms to stimulate the second subject to achieve brainwave readiness (i.e. to achieve the BP or CNV at the desired time) based on a detection of readiness in the first subject, since it would merely require the methodology already taught by DeCharms, but modified for a new type of brainwave pattern (i.e. readiness as represented by a BP or CNV), and triggering readiness in the second subject would be predictably advantageous because it would allow the second subject to be more ready for the skill/task.

Regarding Claims 2, 4, 15-16,, in addition to Para. [0058] already discussed above, also see Paras. [0186], [0413] and [0534] (variety of stimulus types including visual stimuli).

Regarding Claim 3, see e.g. Paras. [0107]-[0109], [0376], [0635] of DeCharms.

Regarding Claims 8, see e.g. “EEG” in Para. [0282].

Regarding Claim 11, see the portions of Para. [0058] discussed above; also see e.g. “guiding brain activity training” in Para. [0029]. DeCharms’ disclosure of modifying activity in regions of interest of the brain to be more similar to those found from a first subject performing a given activity amounts to brainwave entrainment/synchronization since it is modifying the brainwaves to be more similar to the monitored brainwaves of the first subject.

Regarding Claims 12, 27 and 28, see the same portions of Para. [0058] referenced above in the rejection of claim 1; additionally, see e.g. Paras. [0507], [0676] and [0680] (variety of skill learning can be enhanced, including muscular coordination physical skills such as playing a musical instrument or sports or performance related applications). 

Regarding Claims 6-7 and 17-19, see e.g. Paras. [0286]-[0287] (continuous collection of data), [0310] (collected brain data prior to stimulus used to select stimuli),  Para. [0363]-[0364] (stimuli is tailored to the particular subject and can be based off measured data taken after a stimulus was applied) and [0367]-[0369] (explaining how stimuli are chosen based off measured data prior to and during stimulation); additionally, see the modification in view of Einav above which explains why it would have been obvious to synchronize the stimulation timing with the determined readiness in the second subject. 

Regarding Claims 23 and 25-26, in addition to the portions of Para. [0058] discussed above, see Para. [0198] (summary of computer implemented steps including storage of the collected data, i.e. model of brain data), Paras. [0286]-[0287] (continuous collection of data), [0337]-[0361] (explaining varieties of brain modeling), [0363]-[0364] (stimuli is tailored to the particular subject). Additionally, see FIGS. 15B, 16A-16B and Paras. [0145]-[0146].

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DeCharms in view of Einav as applied to claim 1 above, and further in view of US 2015/0088024 A1 to Sackellares et al. (hereinafter “Sackellares”).
	Regarding Claims 5 and 10, DeCharms in view of Einav teaches claim 1 as discussed above, but fails to further teach performing a hybrid time-frequency domain transform on the brain electrical activity of the first subject and/or a transform from a time and space domain. Another reference, Sackellares, teaches a similar invention for brain function analysis (see title) and specifically teaches that a functional transform into both time and frequency domain, e.g. using wavelet transform, is informative and intuitive for such real data applications (see e.g. Paras. 91-93, 141, 143). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify DeCharms in view of Einav to transform collected EEG data into the time-frequency domain, e.g. using a wavelet transform, because it would allow additional useful data/patterns/statistics etc. to be collected from the sensed EEG data.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over DeCharms in view of Einav as applied to claim 14 above, and further in view of Sackellares and in view of US 2014/0280189 A1 to Tang et al. (hereinafter “Tang”).
	Regarding Claim 21, DeCharms in view of Einav teaches the invention of claim 14 as discussed above. DeCharms further teaches that various statistical analyses of collected data can be carried out (see e.g. Paras. 360, 389, 480). Additionally, Sackellares also teaches performing various statistical analyses on collected data (see e.g. Paras. 92, 108, 110, 121-125, 143). Furthermore, Tang teaches that SIMD processors are known for applications including pattern recognition and statistical analysis (see e.g. Para. 3). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify DeCharms in view of Einav to carry out various statistical analyses, as seen in DeCharms and/or Sackellares, because doing so would predictably provide additional useful data from the collected EEG signal, and furthermore to carry out such analyses with a SIMD processor because Tang teaches that such a processor was already known to be suitable for such calculations, and thus the modification would amount to merely picking a known prior art component for its known capability.  

	Regarding Claim 22, DeCharms as modified in claim 21 above fails to further teach performing a transform of the spatial brain wave activity pattern over time of the second subject from a space-time domain. Another reference, Sackellares, teaches a similar invention for brain function analysis (see title) and specifically teaches that a functional transform into both time and frequency domain, e.g. using wavelet transform, is informative and intuitive for such real data applications (see e.g. Paras. 91-93, 141, 143). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify DeCharms in view of Einav to transform collected EEG data of the second subject into the time-frequency domain, e.g. using a wavelet transform, because it would allow additional useful data/patterns/statistics etc. to be collected from the sensed EEG data which would be useful in selecting a proper stimulus based on the sections of DeCharms discussed above.

Claim 11 is further rejected under 35 U.S.C. 103 as being unpatentable over DeCharms in view of Einav in view of US Patent No. 5,356,368 to Monroe (hereinafter “Monroe”).
Regarding Claim 11, DeCharms in view of Einav is considered to teach this claim as discussed in the rejections above. However, in the interest of being thorough, Monroe teaches a similar invention in which brainwave entrainment (i.e. synchronization) is achieved using particular frequencies of audio stimulation used specifically to e.g. induce and maintain a desired level of consciousness (see, e.g., the abstract and Col. 1 lines 42-65). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify DeCharms in view of Einav to produce brainwave entrainment/synchronization using particular frequencies of audio stimulation, as taught by Monroe, because it would advantageously allow for inducing and maintaining a desired level of consciousness, e.g. while learning a skill.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cited in previous action(s):
Sabesan et al. ‘747: see Paras. 44, 64;
Connor ‘496: see title, abstract;
Raut ‘386: see Paras. 11, 67; claim 5;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792